974 A.2d 723 (2009)
292 Conn. 919
STATE OF CONNECTICUT
v.
Gary RYDER.
SC 18411
Supreme Court of Connecticut.
Decided July 8, 2009.
Gary Ryder, pro se, in support of the petition.
Robert J. Scheinblum, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 114 Conn.App. 528, 969 A.2d 818 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's denial of the defendant's motion to suppress?"
KATZ, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18411.